Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
  
 	Claims 1-24 are allowed. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 08/01/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art CHAPMAN (2021/0176246) [0040] controlled area network (CAN) transceiver transmit a particular waveform on the CAN.  [0042] electronic control units (=ECUs) in the CAN bus network  send status messages at set intervals, each ECU have its own set of arbitration IDs associated with it that can be used to identify which ECU in the CAN bus system the message originated from. [0051] [FIG. 3] the physical layer of a CAN transmission refer to the physical waveform (i.e., electrical signal) that is transmitted on the CAN bus, each ECU can transmit waveforms that  be distinguished from one another based on one or more physical characteristics of the waveform, the waveforms transmitted by each ECU in a CAN act as a “fingerprint” that is be used to independently determine the origin of the waveform. 
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “reading a message from a communication bus of an in-vehicle network; observing voltage transitions associated with the message from multiple points of the communication bus; generating a waveform based in part on the observed voltage transitions; determining whether the waveform matches a fingerprint waveform from a fingerprint; and identifying an electronic control unit (ECU) associated with the fingerprint waveform based on a determination that the waveform matches the fingerprint waveform” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 10 and 17 mutatis mutandis. Accordingly, claims 2-9, 11-16, and 18-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471